Citation Nr: 1409967	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Tallahassee Memorial Hospital (TMH) on August 9, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1998 to August 1998 and from January 2003 to March 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 decision of the Gainesville VAMC that denied payment or reimbursement for medical expenses incurred as a result of treatment rendered at TMH on August 9, 2010.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In August 2013, the Board remanded this claim to the Gainesville VAMC for further evidentiary development and adjudication.

The Board notes that, by means of a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated May 2011, the Veteran appointed The American Legion as his accredited representative in this appeal.  The terms of the VA Form 21-22 terminates the prior power of attorney granted on behalf of the Florida Department of Veterans Affairs.  The Board recognizes this change in representation.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file.  A review of the documents in such file reveals no additional, relevant documents pertinent to the issue before the Board.


FINDINGS OF FACT

1.  At approximately 10:20 p.m. on December 9, 2010, the Veteran presented to the TMH emergency room (ER) due to a change of character in his previous symptoms of intermittent abdominal pain which required medical services, including computed tomography (CT) scans of the abdomen and pelvis.

2.  At 10:20 p.m. on December 9, 2010, the Tallahassee VA Outpatient Treatment Clinic (OPT) was closed, and the nearest VA Medical Center (VAMC) in Gainesville, Florida was located more than 125 miles away from the Veteran's location. 

3.  On December 10, 2010, the Veteran presented to his treating physician at the Tallahassee OPT, who could not rule out that the Veteran may be in the early stages of appendicitis.

4.  In light of the sudden change in the character of the Veteran's abdominal pain, his perceived correlation of these symptoms to appendicitis, the 125 mile drive to the nearest available VA facility and the opinion of the Veteran's treating VA physician the day after his ER visit that appendicitis could not be ruled out, it would appear that the Veteran acted as a reasonably prudent person would have in similar circumstances by seeking immediate medical attention at the nearest emergency room facility on December 9, 2010.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement for the cost of medical treatment provided at TMH on August 9, 2010 have been met.  38 U.S.C.A. §§ 5107, 1725 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, as this claim is granted in full, any potential error or omission in VA's duties to notify or assist the Veteran would not be prejudicial to the Veteran and need not be discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107,5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
Additionally, the Board observes that the case was certified to the Board without recognizing that The American Legion is the proper representative in this case.  Again, as the claim is granted in full, there is no prejudice to the Veteran in immediately deciding this case without obtaining argument from his representative regarding the merits of this case.

The Veteran seeks payment or reimbursement of unauthorized medical services in connection with treatment at TMH on August 9, 2010.  A Veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728. 

In this case, there is no evidence or allegation that the Veteran's treatment at TMH on December 9, 2010 involved care for a service-connected disability or a nonservice-connected disability aggravating an adjudicated service-connected disability.  Additionally, the Veteran does not have a total disability permanent in nature resulting from a service-connected disability, and was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the provisions of 38 U.S.C.A. § 1728 do not apply.

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment, and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2013). 

"Emergency treatment" under the statute is defined as medical care or services furnished when (A) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The implementing regulation, 38 C.F.R. § 17.1002, states that emergency services exist where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

As a reference point, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted). 

An example of when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable is when a veteran is brought to a hospital in an ambulance and the ambulance personnel determines that the nearest available appropriate level of care is at a non-VA medical center.  See 38 C.F.R. § 17.1002(c). 

In order to obtain reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17.1008. 

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130. 

The facts of this case may be briefly summarized.  The Veteran is shown to be an active VA health-care participant.  He has a history of treatment for chest pain, otherwise described as periodic sharp pains in his right and left anterior chest, since 2006.  In March 2010, the Veteran specifically described constant pressure in his upper center of his chest which had no relationship to activity, meals, breathing or position.  He was given an impression of atypical chest pain of unclear cause.  A chest x-ray was normal except for an incidental finding of small hiatal hernia.  An examination of his abdomen was unremarkable.  

The Veteran presented to the VA clinic on June 3, 2010 with complaint of mid-sternal chest pain of 8/10 severity.  His recent evaluations, which included electrocardiograms (EKGs), a treadmill cardiac stress test and chest x-rays, were reported as normal.  He had obtained some empirical relief of symptoms with a prescription of Omeprazole.  Further evaluation with chest x-ray and EKG resulted in an impression of atypical chest pain most likely due to esophagitis or esophageal spasm.

The Veteran presented to the TMH ER at approximately 10:20 pm on August 9, 2010.  He reported right upper quadrant abdominal pain of 5/10 severity which had been "off & on" for 2 months.  His physical examination was significant for 1+ right lateral abdominal tenderness.  The ER physicians ordered CT scans of the abdomen and pelvis which demonstrated no abnormalities.  He was discharged with a diagnosis of abdominal pain of unknown cause with a prescription of Vicodin.  He was advised to obtain a colonoscopy if his pain persisted.

On August 10, 2010, the Veteran presented to the Tallahassee VA OPT reporting that he had been seen at the TMH ER the previous night due to abdominal pain.  At this time, the Veteran described a history of low abdominal pain, off and on for several months, which had become more constant.  He had presented to the TMH ER due to concern of "possible appendicitis."  He described slightly loose stools with some blood in the rectum, but denied fever, chills, nausea or vomiting.  The Veteran's treating VA physician provided the following assessment:

In my opinion, [the Veteran] could still be in early stages of appendicitis or cecal inflammation, so giving narcotic at this time will only confuse the issue, at a time when his pain is fairly mild.  Patient agrees to hold off on any narcotics, including those he has used in the past for his wrist pain, and to follow up tomorrow AM.  Meanwhile, MAS Medical Records here has been called to obtain the TMH ER record and CT report.

The Gainesville VAMC has denied the Veteran's claim for payment or reimbursement for the cost of medical treatment provided at TMH on August 9, 2010 on the basis of him receiving "Non Emergent Care."  This determination is supported by two separate medical examiner reviews of the Veteran's TMH ER records.  These examiners opine that the Veteran's abdominal condition existed for two months and was not considered an emergency.  It is further noted that the ER records did not disclose an acute appendix problem.

At the outset, the Board observes that the Veteran argues that VA facilities were not feasibly available on December 9, 2010.  The record reflects that the Veteran lived in Monticello, Florida at the time he sought treatment at TMH.  He reports that the nearest VA facility, the Tallahassee OPT, was closed.  The Board takes judicial notice that the Tallahassee VA OPT closed at 4:30.  http://www.northflorida.va.gov/NORTHFLORIDA/locations/tallahassee.asp.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  Thus, the Tallahassee VA OPT was not an available treatment option at the time that the Veteran sought treatment at 10:20 pm. on December 9, 2010.

The Board further observes that the nearest VAMC in Gainesville, Florida was located more than 125 miles away from the Veteran's location (his home) according to MapQuest (which is deemed sufficiently reliable for purposes of this decision). 

Here, the Gainesville VAMC's decisional documents state that the reviewing VA physicians have determined that the Veteran's treatment at TMH on December 9, 2010 was for a non-emergent condition, and that VA was able to provide treatment.  This after-the-fact assessment of the evidentiary record appears to be factually correct.  However, the absence of an actual medical emergency is not dispositive of the claim.  

The implementing regulation for 38 U.S.C.A. § 1725 clearly requires a review of the evidentiary record to determine whether the Veteran's assessment to seek non-VA medical treatment would be consistent with that of a prudent person in similar circumstances.  The probative value of the reviewing VA physicians' opinions is substantially reduced as they fail to address the standard of review of this case - whether the Veteran acted as a prudent lay person who would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a probative medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The Veteran's has reported that his abdominal pain which had been intermittent for several months changed in character on December 9, 2010 to a constant pain of increased severity.  This abdominal pain was completely different in character from his prior VA treatment for substernal chest pain.  The Veteran believed that he may have had appendicitis based upon similar symptoms experienced by family members who had appendicitis.  The Board finds that these statements are credible and specifically recorded by a VA physician at the Tallahassee VA OPT the day following the ER visitation at TMH.

The Board further observes that the potential medical significance of the Veteran's presenting complaints at TMH was sufficient to warrant an immediate medical evaluation which included CT scan of his abdomen and pelvis.  Additionally, the Veteran's fears of having appendicitis cannot be said to be unfounded given that, the next day, his treating VA physician at the Tallahassee VA OPT opined that the Veteran "could still be in early stages of appendicitis or cecal inflammation."

In light of the sudden change in the character of the Veteran's abdominal pain, his perceived correlation of these symptoms to appendicitis, the 125 mile drive to the nearest available VA facility and the opinion of the Veteran's treating VA physician the day after his ER visit that appendicitis could not be ruled out, it would appear that the Veteran acted as a reasonably prudent person would have in similar circumstances by seeking immediate medical attention at the nearest emergency room facility on December 9, 2010.  

As the remaining requirements of 38 U.S.C.A. § 1725 have been met, the Board resolves reasonable doubt in favor of the Veteran by finding that he is entitled to payment or reimbursement for unauthorized medical services under 38 U.S.C.A. § 1725 in connection with emergency room treatment at TMH on December 9, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to payment or reimbursement for the cost of medical treatment provided at TMH on August 9, 2010 is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


